UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7645


NORMAN RATTLIFF, JR.,

                Plaintiff – Appellant,

          v.

GERALD MCPEAK, Superintendent, New River Valley Regional
Jail; N. H. PELKINS, Correctional Officer Supervisor, New
River Valley Regional Jail; JOHN DOE, JR., Primary Care
Physician, New River Valley Regional Jail,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00551-gec-mfu)


Submitted:   April 22, 2010                   Decided:   May 19, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Norman Rattliff, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Norman     Rattliff,     Jr.,       seeks     to   appeal       the    district

court’s    order   denying     his    Fed.      R.    Civ.     P.    59(e)    motion    for

reconsideration        of   the    district          court’s        dismissal      of   his

42 U.S.C. § 1983 (2006) complaint. The district court’s order

was entered on March 19, 2009.                 We construe Rattliff’s notice of

appeal as having been filed on August 29, 2009, the day he

delivered it to prison officials for mailing.                         See Fed. R. App.

P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 277 (1988). In his

notice of appeal, Rattliff stated that he did not receive notice

of the district court’s order.

            Parties are accorded thirty days after entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal    period   under    Fed.     R.    App.      P.   4(a)(5)      or    reopens    the

appeal period under Fed. R. App. P. 4(a)(6).                        This appeal period

is “mandatory and jurisdictional.” Browder v. Dir., Dep’t of

Corr.,    434 U.S. 257,   264    (1978)         (quoting       United    States     v.

Robinson, 361 U.S. 220, 229 (1960)).

            Rattliff’s      notice        of    appeal       is     clearly       untimely.

However, under Rule 4(a)(6), the district court may reopen the

time to file an appeal if (1) the moving party did not receive

notice of entry of judgment within twenty-one days after entry,

(2) the motion is filed within 180 days of entry of judgment or

                                           2
within seven days of receiving notice from the court, whichever

is earlier, and (3) no party would be prejudiced.        We remand for

the   limited    purpose   of   permitting   the   district   court   to

determine whether Rattliff is entitled to the benefit of Rule

4(a)(6) to reopen the time to file an appeal. The record, as

supplemented, will then be returned to this court for further

consideration.

                                                               REMANDED




                                    3